ON MOTION FOR REHEARING

PER CURIAM.
We affirm the appellant’s judgment of conviction and sentence. However, since the fourth issue on appeal raises the same legal question which this court certified to the *1122supreme court in Young v. State, 678 So.2d 427 (Pla. 4th DCA 1996), review granted, 687 So.2d 1308 (Fla.1997), we certify the same question here.
IS A DEPENDANT ENTITLED TO CREDIT POR TIME SPENT ON PROBATION/COMMUNITY CONTROL WHEN A NEW SENTENCE OF INCARCERATION IS IMPOSED FOR VIOLATION OF THE PROBATIONARY PORTION OF A SPLIT SENTENCE AND THE NEW PERIOD OF INCARCERATION, WHEN COMBINED WITH THE PROBATION/COMMUNITY CONTROL PREVIOUSLY SERVED, EXCEEDS THE STATUTORY MAXIMUM FOR THE CRIME CHARGED?
FARMER, STEVENSON and GROSS, JJ., concur.